DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on February 19, 2020.  Claims 1- 20 are pending and examined below.


Response to Arguments
Applicant’s response arguments, with regards to claims 1 - 22, filed on July 15, 2022 are moot in view of the new grounds of rejection under the combination of Wang in view of Ricco which are necessitated by Applicant’s amendments.
Please see detailed rejections below.

Claim Objections
Claim 22 is objected to because of the following informalities: 
Claim 22, Line 2 recites "line of sign to the drone".  Claim should recite "line of sight to the drone".
Appropriate correction is required.  (See 37 CFR 1.71(a))


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5, 9 – 15, and 19 - 20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent No. US 9,056,676 B1 to WANG (herein after "Wang") in view of U.S. Patent Application Publication No. US 2021/0166402 A1 to RICCO et al. (herein after "Ricco").
As to Claim 1,
Wang’s method for UAV docking discloses a method of surveying roads (see at least Figs. 1 – 18 and Col. 36, Lines 41 – 49.  

    PNG
    media_image1.png
    715
    1045
    media_image1.png
    Greyscale

In particular, see Fig. 10, Wang discloses a UAV capable of coupling to a moving vehicle which supplements the vehicle with aerial survey imagery of the roads proximate and ahead of the vehicle) comprising: 
generating a dynamic flight plan for a drone using a vehicle traveling on a road as a target, wherein the dynamic flight plan includes instructions for movement of the drone (see at least Col. 54, Lines 63 - 67 and Col. 56, Lines 62-67 through Col. 57, Lines 1 - 4.  In particular, see Col. 56, Lines 62 - 67); and 
maintaining, based on the controlling, line of sight with the drone (see at least Figs. 1 – 18, Col. 56, Lines 49 - 67.  In particular, see Col. 56, Lines 59 – 67, vehicle user maintains control of UAV based upon line of sight)
while the drone with an onboard camera follows the vehicle (see at least Figs. 1 – 18, Col. 5, Lines 18-23, Col. 6, Lines 8-9, Col. 35, Lines 40 – 61, Col. 36, Lines 41 – 64, and Col. 56, Lines 49 – 67.  In particular, Fig. 10. See Col. 6, Lines 8-9, Col. 36, Lines 60 - 66, Wang discloses a UAV docking method teaching where in order for the drone to land on (i.e., couple to) the vehicle, it must follow the vehicle until the vehicle and the drone can correlate both their positions to fulfill a safe coupling (i.e. landing of the drone on the vehicle)) and captures images of the road being traveled by the vehicle using the onboard camera.  (See at least Figs. 1 – 18, Col. 5, Lines 18-23, Col. 6, Lines 8-9, Col. 35, Lines 40 – 61, Col. 36, Lines 41 – 64, and Col. 56, Lines 49 – 67.  In particular, Fig. 10. See Col. 6, Lines 8-9, Col. 36, Lines 60 - 64 and Col. 56, Lines 59 – 67, While Wang discloses a UAV capable of coupling to a moving vehicle and thus discloses how the UAV follows the vehicle, he also teaches the UAV enhancing / supplementing the vehicle’s perception of the vehicle’s geographic surroundings, wherein the UAV can separately capture images of the road being traveled by the vehicle using the onboard camera, while the UAV follows the vehicle).
However, Wang does not explicitly disclose controlling the drone as a function of position of the vehicle based on the dynamic flight plan, wherein the target tracking module is configured to control drone as a function of position of the vehicle using reinforced learning.
Ricco’s work presents a machine-learned object tracking policy wherein a current video frame by a user device receives a plurality of installed object trackers, such that object tracks previously generated by the one or more object trackers are provided as input to a trained policy engine that implements a reinforcement learning model to generate a particular object tracking plan. 
While Wang discloses controlling the drone as a function of position of the vehicle based on the dynamic flight plan (see Figs. 1 – 18, Col. 13, Lines 62 - 67 and Col. 36, Lines 41 - 64.  In particular, see Col. 36, Lines 60 – 64), Ricco explicitly teaches controlling the drone as a function of position of the vehicle based on the dynamic flight plan, wherein the target tracking module (object tracking subsystem 140 of Ricco) is configured to control drone as a function of position of the vehicle using reinforced learning (see Figs. 1, 3 – 4, ¶0018 – ¶0019, ¶0031 – ¶0036, and ¶0046.  In particular, see Fig. 1.  

    PNG
    media_image2.png
    882
    577
    media_image2.png
    Greyscale

See Fig. 3 ~ process method steps 350 - 370.  

    PNG
    media_image3.png
    452
    417
    media_image3.png
    Greyscale

Fig. 4 ~ process method step 430.  

    PNG
    media_image4.png
    274
    342
    media_image4.png
    Greyscale

See ¶0031, Ricco discloses a machine-learned object tracking system.  the machine-learned object tracking system comprises a target tracking module (object tracking subsystem 140) wherein a user device 110 (UAV ~ aerial drone) utilizes policy engine 130 refined by training engine 240’s reinforcement learning to implement the visual object tracking 144 (concatenate image capture) of an object (the vehicle), and via dynamic flight plan (adaptive aerial tracking) is continuously controlled to follow the object (the vehicle) by updating the object’s tracks 125).
Wang is analogous art to the claimed invention as it relates to a UAV aerial image capture system in that it provides aerial survey of roads and generates a dynamic flight plan based upon a vehicle traveling the road and / or environment that is being surveyed by the UAV.  Ricco is analogous art to the claimed invention as it relates to a UAV aerial image capture system in that it provides object tracking based upon reinforcement learning.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang’s UAV docking system wherein the drone is controlled as a function of position of the vehicle, wherein the target tracking module is configured to control drone as a function of position of the vehicle using reinforced learning, as taught by Ricco, to provide image capture by precise, corresponding positioning of the drone respective to the vehicle that it follows, thereby enabling benefits, including but not limited to: reducing the need for heavy post-processing computational loads, resulting in greater overall delivered cost savings. 
As to Claim 2,
Modified Wang substantially discloses the method of claim 1 wherein the controlling includes controlling a relative position of the drone relative to the vehicle while the drone follows the vehicle.  (See at least Figs. 1 – 18, Col. 5, Lines 18-23, Col. 6, Lines 8-9, Col. 35, Lines 40 – 61, Col. 36, Lines 41 – 64, and Col. 56, Lines 49 – 67.  In particular, Fig. 10. See Col. 6, Lines 8-9, Col. 36, Lines 60 - 66, Communications may be provided from the vehicle 120b to the companion UAV 110. The communications may include information about the location of the vehicle. The UAV may use the information about the location of the vehicle to control the flight path of the UAV... the UAV may fly along a... path in relation to the location of the vehicle."  See also Col. 56, Lines 59 – 67, Wang discloses a UAV docking method wherein the drone maintains a relative position respective to the vehicle until an appropriate correlation between the drone and the vehicle's position is established and a safe coupling between the drone and the vehicle can be achieved.)
As to Claim 3,
Modified Wang substantially discloses the method of claim 1 wherein the controlling includes changing a velocity of the drone in a direction to maintain a relative distance of the drone from the vehicle in the direction while the drone follows the vehicle.  (See at least Figs. 1 – 18, Col. 5, Lines 18-23, Col. 6, Lines 8-9, Col. 35, Lines 40 – 61, Col. 36, Lines 41 – 64, Col. 37, Lines 10 -21 and Lines 40 - 50, and Col. 56, Lines 49 – 67.  In particular, Fig. 10. See Col. 37, Lines 10 -21 and Lines 40 - 50, Wang's UAV docking system discloses wherein the UAV taking off from, following, or landing (i.e. coupling to) on the vehicle, the UAV is controlled such that its velocity can be changed in accordance with a direction to maintain a relative distance of the UAV from the vehicle in the direction.)
As to Claim 4,
Modified Wang substantially discloses the method of claim 1 further comprising capturing images of only relevant features of the road using the onboard camera based on the controlling.  (See Figs. 1 – 18, Col. 5, Lines 18-23, Col. 6, Lines 8-9, Col. 15, Lines 28 - 25, Col. 35, Lines 40 – 61, Col. 36, Lines 41 – 64, and Col. 56, Lines 49 – 67.  In particular, Fig. 10. See Col. 6, Lines 8-9, Col. 15, Lines 28 - 25, and Col. 36, Lines 60 - 66, Wang's UAV docking system discloses an aerial imagery capture method wherein the UAV concentrates / focuses on capturing relevant features of the road (in particular, whether or not the road is straight or curved) while using the onboard camera based on the controlling to navigate a successful landing of the drone on the vehicle (i.e. coupling the UAV to the vehicle, while the vehicle is in motion).
As to Claim 5,
Modified Wang substantially discloses the method of claim 1 further comprising excluding capture of surroundings of the road based on the controlling.  (See at least Figs. 1 – 18, Col. 5, Lines 18-23, Col. 6, Lines 8-9, Col. 15, Lines 28 - 25, Col. 35, Lines 8 – 61, Col. 36, Lines 41 – 64, and Col. 56, Lines 49 – 67.  In particular, Fig. 10. See Col. 6, Lines 8-9, Col. 15, Lines 28 - 25, Col. 35, Lines 8 - 48 and Col. 36, Lines 60 - 66, Wang's UAV docking system discloses an aerial imagery capture method wherein during the UAV's flight wherein the UAV fulfills  consort, and / or scout functions to the vehicle, the UAV can exclude capture of the surroundings of the road based on the controlling.)
As to Claim 9,
Modified Wang substantially discloses the method of claim 1 further comprising: 
determining a relative position of the drone relative to the vehicle using real- time kinematic positioning data of the vehicle (see at least Figs. 1 – 18, Col. 33, Lines 4 - 15, Col. 34, Lines 62 - 67 through Col. 35, Lines 1 – 4,  and Col. 47, Lines 13 – 31 and 50 - 67) and 
the drone obtained from a global positioning satellite system (see at least Figs. 1- 18, Col. 65, Lines 9 – 19), 
wherein the controlling includes controlling the relative position of the drone relative to the vehicle while the drone follows the vehicle.  (See at least Figs. 1 – 18, Col. 5, Lines 18-23, Col. 6, Lines 8-9, Col. 35, Lines 40 – 61, Col. 36, Lines 41 – 64, and Col. 56, Lines 49 – 67.  In particular, Fig. 10. See Col. 6, Lines 8-9, Col. 36, Lines 60 – 66.)
As to Claim 10,
Modified Wang substantially discloses the method of claim 1 further comprising: 
generating a map based on the images captured by the onboard camera (see at least Figs. 1 - 18, Col. 35, Lines 43 - 57, Wang’s UAV docking system discloses UAV based traffic jam surveillance, wherein based upon aerial images captured indicating a magnitude of the traffic jam and potential causes for the traffic jam; a subsequent map of alternative traffic jam avoidance and / or mitigation routes is generated for the vehicle to use); and 
using the map for autonomous navigation of one or more vehicles.  (See at least Figs. 1 - 18, Col. 11, Lines 17 - 20, and Col. 35, Lines 43 - 57, Wang teaches using the map for autonomous navigation of one or more vehicles.)
As to Claim 11,
Wang’s UAV docking system discloses a system for surveying roads (see at least Figs. 1 – 18 and Col. 36, Lines 41-49.  In particular, see Fig. 10, Wang discloses a UAV system capable of coupling to a moving vehicle which supplements the vehicle with aerial survey imagery of the roads proximate and ahead of the vehicle) comprising: 
a receiving module configured to receive a dynamic flight plan for a drone from a vehicle traveling on a road as a target (see at least Figs. 1 – 18 , Col. 54, Lines 63 - 67 and Col. 56, Lines 62-67 through Col. 57, Lines 1 - 4.  In particular, see Col. 56, Lines 62 - 67, "the user may be able to manipulate controls on a steering wheel to directly manually control the flight of the UAV. For example, manipulating a particular control may cause the UAV to adjust its angle, speed, and/or acceleration (e.g., spatial, and/or rotational) in an amount corresponding to the manipulation of the control”), 
wherein the dynamic flight plan includes instructions for movement of the drone (see at least Figs. 1 – 18, Col. 13, Lines 62 - 67 and Col. 36, Lines 41 - 64, Col. 54, Lines 63 - 67 and Col. 56, Lines 62-67 through Col. 57, Lines 1 - 4.  In particular, see Col. 36, Lines 60 – 64); and 
a target tracking module configured to (see at least Figs. 1 – 18, Col. 13, Lines 1 - 14, and Col. 36, Lines 41-49, UAV tracks the vehicle respective to the geographic surroundings that the vehicle traverses): 
maintain, based on the control, line of sight with the drone (see at least Figs. 1 – 18, Col. 56, Lines 49 - 67.  In particular, see Col. 56, Lines 59 – 67, vehicle user maintains control of UAV based upon line of sight)
while the drone with an onboard camera follows the vehicle (see at least Figs. 1 – 18, Col. 5, Lines 18-23, Col. 6, Lines 8-9, Col. 35, Lines 40 – 61, Col. 36, Lines 41 – 64, and Col. 56, Lines 49 – 67.  In particular, Fig. 10. See Col. 6, Lines 8-9, Col. 36, Lines 60 - 66, Wang discloses a UAV docking system teaching where in order for the drone to land on (i.e., couple to) the vehicle, it must follow the vehicle until the vehicle and the drone can correlate both their positions to fulfill a safe coupling (i.e. landing of the drone on the vehicle)) and 
captures images of the road being traveled by the vehicle using the onboard camera.  (See at least Figs. 1 – 18, Col. 5, Lines 18-23, Col. 6, Lines 8-9, Col. 35, Lines 40 – 61, Col. 36, Lines 41 – 64, and Col. 56, Lines 49 – 67.  In particular, Fig. 10. See Col. 6, Lines 8-9, Col. 36, Lines 60 - 64 and Col. 56, Lines 59 – 67, While Wang discloses a UAV capable of coupling to a moving vehicle and thus discloses how the UAV follows the vehicle, he also teaches the UAV enhancing / supplementing the vehicle’s perception of the vehicle’s geographic surroundings, wherein the UAV can separately capture images of the road being traveled by the vehicle using the onboard camera, while the UAV follows the vehicle.)
However, Wang does not explicitly disclose controlling the drone as a function of position of the vehicle based on the dynamic flight plan, wherein the target tracking module is configured to control drone as a function of position of the vehicle using reinforced learning.
Ricco’s work presents a machine-learned object tracking policy wherein a current video frame by a user device receives a plurality of installed object trackers, such that object tracks previously generated by the one or more object trackers are provided as input to a trained policy engine that implements a reinforcement learning model to generate a particular object tracking plan. 
While Wang discloses controlling the drone as a function of position of the vehicle based on the dynamic flight plan (see Figs. 1 – 18, Col. 13, Lines 62 - 67 and Col. 36, Lines 41 - 64.  In particular, see Col. 36, Lines 60 – 64), Ricco explicitly teaches controlling the drone as a function of position of the vehicle based on the dynamic flight plan, wherein the target tracking module (object tracking subsystem 140 of Ricco) is configured to control drone as a function of position of the vehicle using reinforced learning (see Figs. 1, 3 – 4, ¶0018 – ¶0019, ¶0031 – ¶0036, and ¶0046.  In particular, see Fig. 1.  See Fig. 3 ~ process method steps 350 - 370.  Fig. 4 ~ process method step 430.  See ¶0031, Ricco discloses a machine-learned object tracking system.  the machine-learned object tracking system comprises a target tracking module (object tracking subsystem 140) wherein a user device 110 (UAV ~ aerial drone) utilizes policy engine 130 refined by training engine 240’s reinforcement learning to implement the visual object tracking 144 (concatenate image capture) of an object (the vehicle), and via dynamic flight plan (adaptive aerial tracking) is continuously controlled to follow the object (the vehicle) by updating the object’s tracks 125).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang’s UAV docking system wherein the drone is controlled as a function of position of the vehicle, wherein the target tracking module is configured to control drone as a function of position of the vehicle using reinforced learning, as taught by Ricco, to provide image capture by precise, corresponding positioning of the drone respective to the vehicle that it follows, thereby enabling benefits, including but not limited to: reducing the need for heavy post-processing computational loads, resulting in greater overall delivered cost savings. 
As to Claim 12,
Modified Wang substantially discloses the system of claim 11 wherein the target tracking module is configured to control the drone by controlling a relative position of the drone relative to the vehicle while the drone follows the vehicle.  (See at least Figs. 1 – 18, Col. 5, Lines 18-23, Col. 6, Lines 8-9, Col. 35, Lines 40 – 61, Col. 36, Lines 41 – 64, and Col. 56, Lines 49 – 67.  In particular, Fig. 10. See Col. 6, Lines 8-9, Col. 36, Lines 60 - 66, Communications may be provided from the vehicle 120b to the companion UAV 110. The communications may include information about the location of the vehicle. The UAV may use the information about the location of the vehicle to control the flight path of the UAV... the UAV may fly along a... path in relation to the location of the vehicle."  See also Col. 56, Lines 59 – 67, Wang discloses a UAV docking system wherein the drone maintains a relative position respective to the vehicle until an appropriate correlation between the drone and the vehicle's position is established and a safe coupling between the drone and the vehicle can be achieved.)
As to Claim 13,
Modified Wang substantially discloses the system of claim 11 wherein the target tracking module is configured to control the drone by changing a velocity of the drone in a direction to maintain a relative distance of the drone from the vehicle in the direction  while the drone follows the vehicle.  (See at least Figs. 1 – 18, Col. 5, Lines 18-23, Col. 6, Lines 8-9, Col. 35, Lines 40 – 61, Col. 36, Lines 41 – 64, Col. 37, Lines 10 -21 and Lines 40 - 50, and Col. 56, Lines 49 – 67.  In particular, Fig. 10. See Col. 37, Lines 10 -21 and Lines 40 - 50, Wang's UAV docking system discloses wherein the UAV taking off from, following, or landing (i.e. coupling to) on the vehicle, the UAV is controlled such that its velocity can be changed in accordance with a direction to maintain a relative distance of the UAV from the vehicle in the direction.)
As to Claim 14,
Modified Wang substantially discloses the system of claim 11 further comprising 
an image capturing module configured to capture images of only relevant features of the road using the onboard camera based on the control of the drone by the target tracking module.  (See at least Figs. 1 – 18, Col. 5, Lines 18-23, Col. 6, Lines 8-9, Col. 15, Lines 28 - 25, Col. 35, Lines 40 – 61, Col. 36, Lines 41 – 64, and Col. 56, Lines 49 – 67.  In particular, Fig. 10. See Col. 6, Lines 8-9, Col. 15, Lines 28 - 25, and Col. 36, Lines 60 - 66, Wang's UAV docking system discloses an aerial imagery capture method wherein the UAV concentrates / focuses on capturing relevant features of the road (in particular, whether or not the road is straight or curved) while using the onboard camera based on the controlling to navigate a successful landing of the drone on the vehicle (i.e. coupling the UAV to the vehicle, while the vehicle is in motion).
As to Claim 15,
Modified Wang substantially discloses the system of claim 11 further comprising 
an image capturing module configured to exclude capture of surroundings of the road based on the control of the drone by the target tracking module.  (See at least Figs. 1 – 18, Col. 5, Lines 18-23, Col. 6, Lines 8-9, Col. 15, Lines 28 - 25, Col. 35, Lines 8 – 61, Col. 36, Lines 41 – 64, and Col. 56, Lines 49 – 67.  In particular, Fig. 10. See Col. 6, Lines 8-9, Col. 15, Lines 28 - 25, Col. 35, Lines 8 - 48 and Col. 36, Lines 60 - 66, Wang's UAV docking system discloses an aerial imagery capture method wherein during the UAV's flight wherein the UAV fulfills  consort, and / or scout functions to the vehicle, the UAV can exclude capture of the surroundings of the road based on the controlling.)
As to Claim 19,
Modified Wang substantially discloses the system of claim 11 wherein the target tracking module is configured to: 
determine a relative position of the drone relative to the vehicle using real- time kinematic positioning data of the vehicle (see at least Figs. 1 – 18, Col. 33, Lines 4 - 15, Col. 34, Lines 62 - 67 through Col. 35, Lines 1 – 4,  and Col. 47, Lines 13 – 31 and 50 - 67) and the drone obtained from a global positioning satellite system (see at least Figs. 1 - 18, Col. 65, Lines 9 – 19); and 
control the relative position of the drone relative to the vehicle while the drone follows the vehicle.  (See at least Figs. 1 – 18, Col. 5, Lines 18-23, Col. 6, Lines 8-9, Col. 35, Lines 40 – 61, Col. 36, Lines 41 – 64, and Col. 56, Lines 49 – 67.  In particular, Fig. 10. See Col. 6, Lines 8-9, Col. 36, Lines 60 – 66.)
As to Claim 20,
Modified Wang substantially discloses the system of claim 11 further comprising a computing system configured to: 
receive the images captured by the onboard camera from the drone via a network (see at least Figs. 1 – 18, Col. 8, Lines 58 - 62 and Col. 47, Lines 13 – 31 and 50 - 67); and 
generate a map based on the images captured by the onboard camera (see at least Figs. 1 - 18, Col. 35, Lines 43 - 57, Wang’s UAV docking system discloses UAV based traffic jam surveillance, wherein based upon aerial images captured indicating a magnitude of the traffic jam and potential causes for the traffic jam; a subsequent map of alternative traffic jam avoidance and / or mitigation routes is generated for the vehicle to use), 
wherein the map is used for autonomous navigation of one or more vehicles.  (See at least Figs. 1 - 18, Col. 11, Lines 17 - 20, and Col. 35, Lines 43 - 57, Wang teaches using the map for autonomous navigation of one or more vehicles).

Claims 6 – 7 and 16 - 17 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent No. US 9,056,676 B1 to WANG (herein after "Wang") in view of U.S. Patent Application Publication No. US 2021/0166402 A1 to RICCO et al. (herein after "Ricco") as to claims 1 and 11 respectively above, and further in view of U.S. Patent Application Publication No. 2021/0240206 A1 to MICHINI et al. (herein after "Michini").
As to Claim 6,
Wang’s UAV docking system discloses the method of claim 1.
However, Wang does not teach, or suggest further comprising generating timestamped and 
georeferenced images of the road based on the images captured by the onboard camera.
Michini’s work presents a first UAV that navigates about a geographic area while a second UAV can capture images of the first UAV. Location information of the first UAV can be recorded, and a system can identify the first UAV in the captured images. Utilizing the recorded location information, the system can identify landmarks proximate to the first UAV identified in the images, and determine location information of the landmarks. The landmarks can be assigned as ground control points (GCPs) for subsequent flight plans.
Michini further teaches the method which generates timestamped and georeferenced images of the road based on the images captured by the onboard camera.  (See Figs. 1 – 5, ¶0010, ¶0036, ¶0045, ¶0050 - ¶0051, time stamped images and ¶0036 GPS referenced images.  

    PNG
    media_image5.png
    916
    654
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    960
    684
    media_image6.png
    Greyscale

In particular, see Fig. 3 ~ process blocks 304 - 306.  See Fig. 4 ~ process block 402.  See ¶0048 - ¶0051).)

Wang is analogous art to the claimed invention as it relates to a UAV aerial image capture system in that it provides aerial survey of roads and generates a dynamic flight plan based upon a vehicle traveling the road and / or environment that is being surveyed by the UAV. Michini is analogous art to the claimed invention as it relates to a UAV aerial image capture system in that it provides image correlated timestamp and location information.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wang’s UAV docking system wherein the UAV generates timestamped and georeferenced images of the road based on the images captured by the onboard camera, as taught by Michini, to provide images associated with timestamp and location information, thereby enabling benefits, including but not limited to: safely, simply, and cost effectively establish and measuring coordinates of ground control points (GCP) to assist in processing UAV captured aerial images
As to Claim 7,
Wang’s UAV docking system discloses the method of claim 1 further comprising: 
storing data regarding positions of the vehicle (see Figs. 1 – 18 and Col. 34, Lines 61 – 67) and the drone and a relative position of the drone relative to the vehicle while the drone follows the vehicle.  (See Figs. 1 – 18, Col. 5, Lines 18-23, Col. 6, Lines 8-9, Col. 35, Lines 40 – 61, Col. 36, Lines 41 – 64, and Col. 56, Lines 49 – 67.  In particular, Fig. 10. See Col. 6, Lines 8-9, Col. 36, Lines 60 - 66, Wang discloses a UAV docking method teaching where in order for the drone to land on (i.e., couple to) the vehicle, it must follow the vehicle until the vehicle and the drone can correlate both their positions to fulfill a safe coupling (i.e. landing of the drone on the vehicle). 
However, Wang does not explicitly disclose aligning the images captured by the onboard camera of the drone with ground data.
On the contrary, Michini’s UAV aerial image point selection based flight control system teaches aligning the images captured by the onboard camera of the drone with ground data.  (See Fig. 4 ~ process blocks 410 - 412, ¶0006 - ¶0007, ¶0022 - ¶0023, and ¶0052 - ¶0056 Michini's discloses using UAVs to identify one or more landmarks that are assigned as ground control points (GCPs), and teaches wherein the UAV may align the images captured by the onboard camera of the drone with the ground data (herein, also GCPs).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified further Wang’s UAV docking system wherein the UAV aligning the images captured by the onboard camera of the drone (UAV) with ground data, as taught by Michini, to provide image based flight UAV flight control reference points, thereby enabling benefits, including but not limited to: safely, simply, and cost effectively establish and measuring coordinates of ground control points (GCP) to assist in processing UAV captured aerial images
As to Claim 16,
Wang’s system for UAV docking discloses the system of claim 11.
However, Wang does not teach, or suggest further comprising generating timestamped and 
georeferenced images of the road based on the images captured by the onboard camera.
On the other hand, Michini’s UAV aerial image point selection based flight control system teaches the system which generates timestamped and georeferenced images of the road based on the images captured by the onboard camera.  (See Figs. 1 – 5, ¶0010, ¶0036, ¶0045, ¶0050 - ¶0051, time stamped images and ¶0036 GPS referenced images.  In particular, see Fig. 3 ~ process blocks 304 - 306.  See Fig. 4 ~ process block 402.  See ¶0048 - ¶0051).)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wang’s UAV docking system wherein the UAV generates timestamped and georeferenced images of the road based on the images captured by the onboard camera, as taught by Michini, to provide images associated with timestamp and location information, thereby enabling benefits, including but not limited to: safely, simply, and cost effectively establish and measuring coordinates of ground control points (GCP) to assist in processing UAV captured aerial images
As to Claim 17,
Wang’s UAV docking system discloses the system of claim 11 wherein the target tracking module is configured to: 
store data regarding positions of the vehicle (see Figs. 1 – 18 and Col. 34, Lines 61 – 67) and the drone and 
a relative position of the drone relative to the vehicle while the drone follows the vehicle (see Figs. 1 – 18, Col. 5, Lines 18-23, Col. 6, Lines 8-9, Col. 35, Lines 40 – 61, Col. 36, Lines 41 – 64, and Col. 56, Lines 49 – 67.  In particular, Fig. 10. See Col. 6, Lines 8-9, Col. 36, Lines 60 - 66, Wang discloses a UAV docking method teaching where in order for the drone to land on (i.e., couple to) the vehicle, it must follow the vehicle until the vehicle and the drone can correlate both their positions to fulfill a safe coupling (i.e. landing of the drone on the vehicle); and 
However, Wang does not explicitly disclose wherein the system further comprises: 
an image capturing module configured to align the images captured by the onboard camera of the drone with ground data.
Conversely, Michini’s UAV aerial image point selection based flight control system teaches wherein the system further comprises: an image capturing module configured to align the images captured by the onboard camera of the drone with ground data.  (See Fig. 4 ~ process blocks 410 - 412, ¶0006 - ¶0007, ¶0022 - ¶0023, and ¶0052 - ¶0056 Michini's discloses using UAVs to identify one or more landmarks that are assigned as ground control points (GCPs), and teaches wherein the UAV may align the images captured by the onboard camera of the drone with the ground data (herein, also GCPs).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wang’s UAV docking system wherein the UAV aligning the images captured by the onboard camera of the drone (UAV) with ground data, as taught by Michini, to provide image based flight UAV flight control reference points, thereby enabling benefits, including but not limited to: safely, simply, and cost effectively establish and measuring coordinates of ground control points (GCP) to assist in processing UAV captured aerial images
Allowable Subject Matter
Claims 21 - 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the available prior art appears to be silent in explicitly disclosing wherein the method further comprises
using the reinforced learning determining a position of the drone relative to the vehicle at a granular level and providing a control policy that the drone be within a particular relative position from the vehicle and that 
the drone maintains the position relative to the vehicle at any given epoch of movement for subsequently aligning aerial imagery captured by the drone with ground imagery.  Emphasis added.
Conclusion                                                                                                                 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661